Citation Nr: 0826013	
Decision Date: 08/04/08    Archive Date: 08/13/08

DOCKET NO.  05-35 952	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts


THE ISSUE

Entitlement for service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Daniels, Law Clerk




INTRODUCTION

The veteran had active military service from March 1966 to 
March 1969. 
 
This appeal before the Board of Veterans' Appeals (Board) 
arises from a September 2003 rating decision,(mailed to the 
wrong address), and a subsequent July 2004 rating decision ( 
mailed to the veteran's correct address), in which the RO 
confirmed and continued its September 2003 denial of service 
connection for PTSD.  The veteran introduced a March 2004 
PTSD questionnaire along with a statement asking VA to 
consider the evidence.  The veteran was denied service 
connection for PTSD based on no new and material evidence in 
an August 2004 rating decision.  However, the veteran filed a 
notice of disagreement (NOD) with the July 2004 decision in 
January 2005, and the RO issued a statement of the case (SOC) 
in October 2005.  The veteran filed a substantive appeal (via 
a VA Form 9, Appeal to Board of Veterans' Appeals) in October 
2005.  Since the veteran timely initiated and perfected an 
appeal with the original July 2004 denial of service 
connection for benefits for PTSD, the Board has characterized 
the matter on appeal as a de novo claim for service 
connection for PTSD. 
 
For the reasons expressed below, this  matter is being 
remanded to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the veteran when further 
action, on his part, is required. 
 

REMAND

The Board's review of the claims file reveals that additional 
development of the claim for service connection for PTSD is 
warranted. 
 
Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the in-service stressor occurred.  
See 38 C.F.R. § 3.304(f) (2007). 
 
The veteran asserts that he has PTSD as a result of stressful 
events during active service.  VA treatment records, to 
include a VA examination report dated in August 2003, reflect 
diagnoses of PTSD (based on the veteran's claimed in-service 
stressors). 
 
Service records in this case show that the veteran served a 
tour in Vietnam, and that he was assigned to C Company, 169th 
Engineering Battalion, USARPAC-RVN (169th) from August 13, 
1966 to August 12, 1967.  However, his military occupational 
specialty (MOS) and awards are not indicative of combat.  
Service personnel records indicate that the veteran's MOS was 
plumber.  Moreover, the service personnel records do not 
reflect the base at which the veteran and his unit were 
located during his tour of duty in Vietnam. 
 
In his responses to the PTSD questionnaire submitted in March 
2004, the veteran identified three PTSD stressors: an ammo 
dump explosion at Bien Hoa in 1967; a burning armored 
personnel carrier with three people burning inside; and 
sometimes coming under fire while mine sweeping.  During the 
August 2003 VA examination, the veteran reported five PTSD 
stressors: that when he arrived in country, the bus that 
picked him up was full of bullet holes; that during his tour 
in Vietnam, somewhere near Long Binh, he came across an armed 
personnel carrier that was on fire with two American soldiers 
inside, who were unable to get out; that while guarding a 
lumber truck overnight, a convoy of approximately 100 enemy 
soldiers went by, while he hid in the jungle; that he 
received a knee injury when the Viet Cong blew up an ammo 
dump nearby; and that while in the hospital for the injury, 
he was surrounded by combat wounded, many of whom died during 
his stay.  The veteran has indicated that he has gaps in his 
memory for many of the events that happened in Vietnam. 
 
Because it appears that the veteran did not engage in combat 
with the enemy, his lay testimony or statements alone are not 
enough to establish the occurrence of the alleged stressors.  
See Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  Instead, 
the record must contain service records or other credible 
evidence that corroborates the occurrence of the stressor(s).  
See 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d), 
(f) (2007); Gaines v. West, 11 Vet. App. 353, 357-58 (1998).  
The corroboration of every detail is not required.  Pentecost 
v. Principi, 16 Vet. App. 124 (2002) (citing Suozzi v. Brown, 
10 Vet. App. 307 (1997)).  Such corroborating evidence cannot 
consist solely of after-the-fact medical nexus evidence.  See 
Moreau v. Brown, 9 Vet. App. 389, 396 (1996).  The current 
record does not corroborate the occurrence of the veteran's 
claimed stressors by credible evidence and it appears that RO 
has not attempted to independently verify the claimed 
stressors.  Of the stressors reported, however, the veteran 
has identified an ammo dump explosion at Bien Hoa.  In 
addition, the veteran reported a knee injury as a result of 
this explosion; with hospital treatment occurring in November 
1966, suggesting that this explosion occurred in November 
1966 or thereabouts.  The reported ammo dump explosion is a 
potentially verifiable stressor. 
 
The Board is cognizant that the veteran's statements have 
been furnished in an attempt to fill in details and to 
provide support for his assertions.  However, these 
statements allege an ammo dump explosion in Bien Hoa, whereas 
there is no objective evidence to establish that the 
veteran's unit was stationed in Bien Hoa, and, if so, the 
time frame and activities/experiences of the unit during that 
time frame. 
 
Under the circumstances of this case, the Board finds that 
the RO should undertake necessary development to attempt to 
verify the veteran's above-described alleged in-service 
stressful experiences through independent means, specifically 
through the U.S. Army and Joint Services Records Research 
Center (JSRRC).  Any additional action necessary for 
independent verification of the reported stressors, to 
include follow-up action requested by the contacted entity, 
should be accomplished.  If the search for corroborating 
records leads to negative results, the RO should notify the 
veteran of the records that were not obtained, explain the 
efforts taken to obtain them, and describe further action to 
be taken. 

The Board notes that the RO referred to a chronology of 
VC/NVA attacks in an attempt to verify the veteran's alleged 
stressors.  The veteran reported that the ammo dump explosion 
occurred in 1967, while his service medical records (SMR) 
indicate that his knee injury occurred in 1966.  
 
Accordingly, on remand, the RO should request that the 
veteran provide more specific details of the in-service 
stressful incident(s): date(s), place(s), unit of assignment 
at the time of the event(s), description of the event(s), 
medal(s) or citation(s) received as a result of the event(s), 
and, if appropriate, name(s) and other identifying 
information concerning any other individuals involved in the 
event(s). At a minimum, the veteran must indicate the 
location and approximate time (a two-month specific date 
range) of the stressful event(s) in question, and the unit of 
assignment at the time the stressful event occurred. The RO 
should also invite the veteran to submit corroborating 
statements in support, to include from former service 
comrades. 
 
Thereafter, unless objective evidence verifying the 
occurrence of one or more stressors has been obtained, the RO 
should attempt to independently verify the veteran's 
stressors through contact with the JSRRC. 
 
The Board further notes that the claims file includes record 
shows diagnoses of PTSD.  While  and that the veteran 
reported stressful events during service.  However, the Board 
points out the criterion for service connection for PTSD is a 
link between the appellant's PTSD and the verified in-service 
stressors.  See 38 C.F.R. § 3.304(f).

Hence, in the event that the RO determines that the record 
establishes the existence of a stressor or stressors, the RO 
should arrange for the veteran to undergo examination, by a 
psychiatrist, at an appropriate VA medical facility.  The 
examiner should specifically address whether the veteran has 
PTSD as a result of that or those verified stressor(s).  The 
veteran is hereby advised that failure to report to the 
scheduled examination, without good cause, may result in a 
denial of the claim for service connection for PTSD (as the 
decision will be based on the evidence of record).  See 
38 C.F.R. § 3.655 (2007).  Examples of good cause include, 
but are not limited to, the illness or hospitalization of the 
claimant and death of an immediate family member.  Id. If the 
veteran fails to report to the scheduled examination, the RO 
must obtain and associate with the claims file copies of any 
notice(s) of the date and time of the examination sent to the 
veteran by the pertinent VA medical facility. 

On remand, the RO should also obtain and associate with the 
claims file all outstanding VA medical records.  The claims 
file currently includes outpatient treatment records from the 
Boston VA Medical Center (VAMC) dated from March 2001 to 
January 2004, the Northampton VAMC dated from February 2002 
to March 2003, the Connecticut VAMC dated in August 2002 and 
the Worcester community based outpatient clinic (CBOC) dated 
from March 2003 to August 2005.  The Board emphasizes that 
records generated by VA facilities that may have an impact on 
the adjudication of a claim are considered constructively in 
the possession of VA adjudicators during the consideration of 
a claim, regardless of whether those records are physically 
on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence the RO 
must obtain all outstanding pertinent treatment records from 
the Boston VAMC since January 2004, the Northampton VAMC 
since March 2003, the Connecticut VAMC since August 2002, and 
the Worcester CBOC since August 2005, following the 
procedures prescribed in 38 C.F.R. § 3.159 as regards 
requests for records from Federal facilities.  The Board 
notes that the veteran reported treatment at the Worcester 
Veteran's Center in a March 2003 statement in support of 
claim, that the RO requested the records in June 2003, and 
that no response was given.  Thus, as the claim is being 
remanded, the RO should make another request for these 
records.
 
Further, to ensure that all due process requirements are met, 
the RO should give the veteran another opportunity to present 
information and/or evidence pertinent to the claim for 
service connection for PTSD.  The RO's notice letter to the 
veteran should explain that he has a full one-year period for 
response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); but see 
38 U.S.C.A. § 5103(b)(3) (West Supp. 2007) (amending the 
relevant statute to clarify that VA may make a decision on a 
claim before the expiration of the one-year notice period).  
The RO should explain how to establish entitlement to service 
connection for PTSD, specifically, and request that the 
veteran furnish any pertinent evidence relating to the 
claimed stressors that the RO will be seeking to verify.  
 
After providing the appropriate notice, the RO should obtain 
any additional evidence for which the veteran provides 
sufficient information and, if necessary, authorization, 
following the procedures prescribed in 38 C.F.R. § 3.159 
(2007). 
 
The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 38 
C.F.R. § 3.159 (2007).  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Therefore, in addition to 
complying with the specific actions requested below, the RO 
should undertake any other notification and/or development 
action required by the VCAA prior to adjudicating the claim 
on appeal. 
 
Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should obtain all records of 
evaluation and/or treatment of PTSD, from 
the Boston VAMC (since January 2004), the 
Northampton VAMC (since March 2003), the 
Connecticut VAMC (since August 2002) and 
the Worcester CBOC (since August 2005).  
In requesting these records, the RO 
should follow the current procedures of 
38 C.F.R. § 3.159(c) with respect to 
requesting records from Federal 
facilities.  All records/responses 
received should be associated with the 
claims file.

2.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and, if necessary, 
authorization to enable it to obtain any 
additional evidence pertinent to the 
claim for service connection for PTSD 
that is not currently of record.  If 
current authorization is required to 
obtain outstanding treatment records from 
the Worcester Vet Center, the RO should 
specifically request that the veteran 
provide current signed authorization to 
enable it to obtain all outstanding 
records from this provider. 
 
The RO should invite the veteran to 
submit all pertinent evidence relating to 
the claimed stressors that the RO will be 
seeking to verify. 
 
The RO should explain the requirements 
for establishing entitlement to service 
connection for PTSD. 

The RO's letter should clearly explain to 
the veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period). 
 
3.  If the veteran responds, the RO 
should assist the veteran in obtaining 
any additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran that the 
records were not obtained, explain the 
efforts taken to obtain them, and 
describe further action to be taken. 

4.  After all records and/or responses 
received from each contacted entity have 
been associated with the claims file, the 
RO should afford the veteran an 
additional opportunity to provide 
information regarding his alleged in-
service stressful events that led to his 
PTSD (to specifically include the claimed 
ammo dump explosion).  The RO should ask 
the veteran to provide more specific 
details of the in-service stressful 
incident(s): date(s), place(s), unit of 
assignment at the time of the event(s), 
description of the event(s), medal(s) or 
citation(s) received as a result of the 
event(s), and, if appropriate, name(s) 
and other identifying information 
concerning any other individuals involved 
in the event(s).  At a minimum, the 
veteran must indicate the location and 
approximate time (a two-month specific 
date range) of the stressful event(s) in 
question, and the unit of assignment at 
the time the stressful event occurred. 
 
The veteran is advised that this 
information is vitally necessary, and 
that he must be as specific as possible, 
since, without such detailed information, 
an adequate search for verifying 
information cannot be conducted.  The 
veteran should also be invited to submit 
statements from fellow servicemembers, or 
others that establish the occurrence of 
his claimed in-service stressful 
experiences. 
 
5.  The RO should undertake necessary 
action to attempt to independently verify 
the occurrence of the veteran's alleged 
stressors, to particularly include the 
claimed ammo dump explosion, through 
contact with the JSRRC. 
 
The RO should provide a summary of the 
veteran's claimed in-service stressors, 
including the ammo dump explosion at Bien 
Hoa, for which details have been 
provided. 
 
Any additional action necessary for 
independent verification of the reported 
stressor(s), to include any follow-up 
action requested by the contacted entity, 
should be accomplished.  If the attempt 
to independently verify the stressor(s) 
has negative results, the RO should 
notify the veteran of the records that 
were not obtained, explain the efforts 
taken to obtain them, and describe 
further action to be taken. 

6.  After associating with the claims 
file all available records and/or 
responses received pursuant to the above- 
requested development, the RO should 
prepare a report detailing the nature of 
any specific in-service stressful 
experience(s) deemed established by the 
record.  This report is then to be added 
to the veteran's claims file.  If no 
claimed in-service stressful experience 
has been verified, then the RO should so 
state in its report.

7.  If and only if, evidence 
corroborating the occurrence of any of 
the aforementioned claimed in-service 
stressful experiences is received, the RO 
should arrange for the appellant to 
undergo appropriate VA psychiatric 
examination, by a physician, at an 
appropriate VA medical facility.  The 
entire claims file must be made available 
to the examiner designated to examine the 
appellant, and the report of examination 
should include discussion of the 
appellant's documented psychiatric 
history and assertions.  All tests and 
studies, to include psychological 
testing, if deemed warranted, should be 
accomplished, and all clinical findings 
should be reported in detail.

In rendering a determination as to 
whether the diagnostic criteria for PTSD 
are met, the examiner is instructed that 
only a specifically corroborated in-
service stressful event(s) may be 
considered for the purpose of determining 
whether exposure to such in-service event 
has resulted in PTSD.  If a diagnosis of 
PTSD is deemed appropriate, the examiner 
must identify the specific stressor(s) 
underlying the diagnosis, and should 
comment upon the link between the current 
symptomatology and the veteran's verified 
stressor(s).

The examiner should set forth all 
examination findings, along with complete 
rationale for the conclusions reached, in 
a printed (typewritten) report.
 
8.  If the veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file (a) 
copy(ies) of any notice(s) of the date 
and time of the examination(s) sent to 
the veteran by the pertinent VA medical 
facility.  

9.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND 
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998). 
 
10.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the claim for 
service connection for PTSD in light of 
all pertinent evidence and legal 
authority. 

11.  If the benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate supplemental SOC that 
includes clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration. 

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time period.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. 
App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2007).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2007).


